AMENDMENT TO THE TRUST FOR ADVISED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of August, 2015, to the Custody Agreement, dated as of January 1, 2014, as amended (the “Agreement”), is entered into by and between TRUST FOR ADVISED PORTFOLIOS, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the ZieglerFAMCO Covered Call Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR ADVISED PORTFOLIOS U.S. BANK NATIONAL ASSOCIATION By:/s/ Christopher Kashmerick By: /s/ Michael McVoy Name:Christopher E. Kashmerick Name: Michael R. McVoy Title:President Title: Senior Vice President 1 Amended Exhibit D to the Trust for Advised Portfolios Custody Agreement – Fees at January, 2014 Name of SeriesDate Added Ziegler Strategic Income Fundon or after January 1, 2014 Ziegler FAMCO Covered Call Fundon or after August 19, 2015 Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value Minimum annual fee per fund - Plus portfolio transaction fees Portfolio Transaction Fees § – Book entry DTC transaction/Federal Reserve transaction/principal paydown § –Repo agreement/reverse repurchase agreement/time deposit/CD or other non- depository transaction § – Option/SWAPS/future contract written, exercised or expired § – Mutual fund trade/Fed wire/margin variation Fed wire § – Physical transaction § – Check disbursement (waived if U.S. Bancorp is Administrator) § – Segregated account per year §A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. §No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature not required as fees are not changing, only the Ziegler FAMCO Covered Call Fund is being added. 2 Exhibit D (continued) to the Trust for Advised Portfolios Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at January, 2014 COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Argentina All $ Estonia All $ Australia All $ Euromarkets** All $ Austria All $ Finland All $ Bahrain All $ France All $ Bangladesh All $ Germany All $ Belgium All $ Ghana All $ Bermuda All $ Greece All $ Botswana All $ Hong Kong All $ Brazil All $ Hungary All $ Bulgaria All $ Iceland All $ Canada All $ India All $ Cayman Islands* All $ Indonesia All $ Channel Islands* All $ Ireland All $ Chile All $ Israel All $ China“A” Shares All $ Italy All $ China “B” Shares All $ Jamaica* All $ Columbia All $ Japan All $ Costa Rica All $ Jordan All $ Croatia All $ Kazakhstan All $ Cyprus* All $ Kenya All $ Czech Republic All $ Latvia Equities $ Denmark All $ Latvia Bonds $ Ecuador All $ Lebanon All $ Egypt All $ Lithuania All $ COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Luxembourg All $ Slovak Republic All $ Malaysia All $ Slovenia All $ Malta All $ South Africa All $ Mauritius All $ South Korea All $ Mexico All $ Spain All $ Morocco All $ Sri Lanka All $ Namibia All $ Swaziland All $ Netherlands All $ Sweden All $ New Zealand All $ Switzerland All $ Nigeria All $ Taiwan All $ Norway All $ Thailand All $ Oman All $ Trinidad & Tobago* All $ Pakistan All $ Tunisia All $ Palestinian Autonomous Area* All $ Turkey All $ Peru All $ UAE All $ Philippines All $ United Kingdom All $ Poland All $ Ukraine All $ Portugal All $ Uruguay All $ Qatar All $ Venezuela All $ Romania All $ Vietnam* All $ Russia Equities $ Zambia All $ Russia MINFINs $ Serbia* All $ Singapore All Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: § 26-50 foreign securities: § Over 50 foreign securities: § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged . Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 3
